DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone discussion with Mr. Alphonso Collins on March 19, 2021. 

The application has been amended as follows:
Claims 1 and 9 have been amended as follows:
Regarding claim 1. (Currently Amended) A method for locating a secondary part during use in a linear-motor-based system, at least one primary part having primary-part coils being provided in the linear-motor-based system, the secondary part having a magnetic active part for forming a secondary-part magnetic field and the at least one primary-part coil is actuatable via a drive current such that a primary-part magnetic field forms to achieve an advancement of the secondary part, at least one secondary-part winding being provided on the secondary part and an induction of a secondary current in the secondary-part winding at a test frequency causing a change in the inductance of a primary-part coil situated in spatial proximity to the secondary part, the method comprising: energizing the at least one primary part via a primary current at the test frequency to locate the secondary part; inducing the secondary current based on the energized at least one primary part via the primary current at the test frequency; and measuring respective current responses of the primary-part coils; wherein measured 
a secondary part being [[ in the spatial proximity of said primary-part coils.

Regarding claim 9. (Currently Amended) A linear-motor-based system, comprising: at least one primary part having primary-part coils; at least one secondary part having a magnetic active part for forming a secondary-part magnetic field and having at least one secondary-part winding, the at least one primary part being actuatable via a drive current such a way that a primary-part magnetic field forms to achieve an advancing of the at least one secondary part along the at least one primary part, an induction of a secondary current in the secondary-part winding at a test frequency causing a change in an inductance of a primary-part coil situated in spatial proximity to the secondary part; a control unit for energizing the at least one primary part via a primary current at the test frequency to induce the secondary current; and a measuring device for measuring respective current responses of the primary-part coils, measured current changes in current responses indicating a change in an inductance of a respective primary-part coil and a relative position of the secondary part to the 
a secondary part being [[ in the spatial proximity of said primary-part coils.


Reasons for Allowance
Claims 1-6 & 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…measuring respective current responses of the primary-part coils; wherein measured current changes in the current responses indicate the change in the inductance of the respective primary-part coil and a relative position of a secondary part to the respective primary-part coil...”

Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…measured current changes in current responses indicating a change in an inductance of a respective primary-part coil and a relative position of the secondary part to the respective primary-part coil...”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.